Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,642,488 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "the second particular block" and “the first particular block” in line.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 10 will be read as if dependent of claim 9, which recites a second particular block and first particular block
Claims 11-12 are also rejected under 35 USC 112 (b) by virtue of their dependency on claim 10.

Claim 14 is also rejected under 35 USC 112 (b) by virtue of it dependency on claim 13.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asano et al. (US 2018/0260334).

Regarding claim 1, Asano discloses a computer storage device, comprising: 
a host interface [see Fig. 1, host connected to storage device via an interface];
a controller [see Fig. 1, memory controller 130];
non-volatile storage media [see Fig. 1, NV memory array 140] ; and
firmware containing instructions which, when executed by the controller, instruct the controller to at least:
[see Fig. 1; namespace to logical mapping 132 & paragraphs 44-46];
adjust the namespace map to change a size of the namespace[see paragraphs 19-20; size of namespace mapping table adjusted when namespace size is changed]; and translate logical addresses defined in the namespace to physical addresses for the non-volatile storage media using the namespace map [see paragraph 40; lookup tables translate namespace logical address to a physical address]; wherein the namespace map is adjusted in response to a request for a host to increase or decrease the size of the namespace [see paragraph 19; in response to namespace size increase, new entry is added to end of lookup table (i.e. namespace mapping table is adjusted].

Regarding claim 3, Asano discloses the computer storage device of claim 1, wherein the namespace map is adjusted by adding an identifier of a block from the logical address capacity for association with the namespace [see paragraphs 19 & 40-42; new entry is added to end of namespace mapping table; each entry of table including a namespace identifier].

Regarding claim 4, Asano discloses the computer storage device of claim 1, wherein the namespace map is adjusted in response to a request for a host to reduce the size of the namespace [see paragraph 20; in response to namespace size decrease, entry is removed from end of lookup table (i.e. namespace mapping table is adjusted].

Regarding claim 5, Asano discloses the computer storage device of claim 1, wherein the namespace map is adjusted by removing an identifier of a block from the logical address [see paragraphs 20 & 40-42; entry is removed from end of namespace mapping table; each entry of table including a namespace identifier].

Regarding claim 6, Asano discloses the computer storage device of claim 1, wherein the namespace map is adjusted in response to an increase in demand of allocated capacity of the namespace [see paragraph 20; in response to namespace size decrease, entry is removed from end of lookup table (i.e. namespace mapping table is adjusted].

Regarding claim 7, Asano discloses the computer storage device of claim 1, wherein the logical address capacity of the non-volatile storage media is divided into predetermined blocks having a same, predetermined block size [see paragraph 40; blocks are of a predetermined size].

Claims 15-17 and 20 are rejected in a similar manner to claims 1, 3 and 5-7 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Asano in view of Bayer et al. (US 2012/0272037).

Regarding claim 8, Asano discloses the computer storage device of claim 1 as discussed above.

Asano does not expressly disclose the block size is a power of two.

Bayer discloses a storage system in which the block sizes are a power of two [see paragraph 24].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Bayer in the system of Asano.

The motivation for doing so would have been to address physical memory in an effiecient way [see Bayer, paragraph 24].

Therefore, it would have been obvious to combine Bayer with Asano for the benefits listed above, to obtain the invention as specified in claims 8, 18 and 19.

Claim 18 is similar to claim 8 and rejected in the same manner as above.

	
Regarding claim 19, the combination discloses the method of claim 18, further comprising:
adjusting the namespace map to remap logical block addresses in a namespace to contiguous ones of the predetermined blocks [see Asano, paragraph 52; entries in map are re-ordered to map addresses contiguously].


Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose the relationship between changing the size of a namespace and block sizes and mapping a first block to a portion of a first or second particular block as claimed.

Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive. 
Applicant has failed to address the previous 112 rejections by means of either amendments or arguments. Therefore, the previous rejection is maintained.



	CLOSING COMMENTS
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137